DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office action is in response to the amendment and comments submitted 6/28/2022.
Claims 1, 6, and 7 have been amended. Support for claim 1 is found in [0012], of the instant specification. Claims 6 and 7 amended for clarity.
Claim 8 has been cancelled.
Claims 1-7 and 9-18 are currently pending.

Information Disclosure Statement
The information disclosure statements filed June 28, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "specific surface area" in claim 7 is used by the claim to mean 
"capacitance per unit area as define by the measurement units (µ F/cm2)," while the accepted meaning is "the total surface area of a solid material per unit of mass 
[ScienceDirect (Kuila and Prasad, 2013]." The term is indefinite because the specification does not clearly redefine the term.
	•	The instant application specification recites on page 5, lines 8-10, the
"specific capacity per unit area" of the metal sheet can be greater than 0.5 µF/cm2, such as from about 0.6 µF/cm2 to 600 µF/cm2. Where specific capacitance is defined as a capacitance per unit mass calculated in (F/g) and areal capacitance, meaning capacitance per unit area calculated in
(µF/cm2). Alternatively, since 1 (Farad/ cm2) = 1 (Amp sec /volt)/ cm2/)
[The International System of Units (SI) (8th ed.). 2006. p. 144.], Applying numerical conversions the areal measurement units [0.5 m(Amp sec/volt) X Ah / (volt 60 sec.) ] / cm2 = 0.0083 m(Ah/volt)/cm2. Where the unit of volts is dropped in lieu of provided battery C rates in prior art or 0.0083 mAh/cm2.
•	The measurement units of areal capacitance are used both in the specification and claim language of claim 7 based on this commonality the examiner for the purposes of examination will continue examination of the instant application of claim 7 as areal capacitance or capacitance per unit area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 9, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US2018/0331364A1), in view of Parker et al. (US2018/0130998A1) and in further view of Wang et al. (US2018/0366763A1).

	As to claim 1, Speed discloses an anode electrode for a metal-ion battery 
[0056], comprising: a negative electrode; a positive electrode; a separator, wherein the positive electrode and the negative electrode are separated by the separator (Electrode of the invention may be used as the negative electrode (anode during discharge) of a metal-ion battery comprising an anodes a cathode [0345], .. a separator interposed between the anode and the cathode [0354]); 
and an electrolyte disposed between the positive electrode and the negative electrode (An electrolyte between the anode and the cathode [0345]) 
	Speed discloses anode electrodes for metal-ion battery and further teaches the negative electrode comprises a negative electrode current-collector and a negative electrode active layer, (The negative electrode comprises (i) a current collector; and (ii) a composite electrode layer or a thin film [0334])
	Speed discloses anode electrodes for batteries [0001] and further teaches 
	wherein the negative electrode comprises a negative electrode current-collector and a negative electrode active layer, (The negative electrode comprises (i) a current collector; and (ii) a composite electrode layer or a thin film [0334]),
	Speed does not explicitly disclose wherein the negative electrode active layer is a metal sheet, wherein the metal sheet surface has a porous structure, and wherein the negative electrode current-collector directly contacts to a surface of the negative electrode active layer, wherein the negative electrode current-collector has a porous structure.
	In the same field of endeavor Parker discloses,  provides an ideal platform for use in rechargeable batteries that use zinc anodes [0020] and further teaches, an approach to replace powdered-bed zinc anodes with highly porous, monolithic, and 3D through-connected zinc sponges as negative electrodes …for use in batteries … the zinc sponges are fabricated by forming a slurry of zinc powder in a two-phase mixture in the presence of emulsion stabilizers to produce highly viscous, yet pourable mixtures that are dried in molds (mold may comprise a metal substrate, mesh, or foil (such as tin) or an alloyed substrate, mesh, or foil (such as tin-coated copper) [0027]) and subsequently thermally treated to yield robust monolithic electrodes [0020]… the sponge is annealed and/or sintered under a low partial pressure of oxygen to form an annealed and/or sintered sponge… The annealing and/or sintering fuses the zinc particles into a monolithic structure without causing enough melting to significantly change the overall morphology. The structure remains a sponge. [0028]… The final electrode may be used in an electrochemical cell. Such a cell comprise an anode current collector, an anode comprising the zinc sponge electrode in electrical contact with an anode current collector, [0033].
	Where the fabrication of the Zinc Sponge, as described above, during sintering produces a monolithic structure or metal sheet while remaining a sponge provides for high porosity. As the zinc sponge (Active layer, example 5) is in electrical contact with the anode current collector (mold) the negative electrode current-collector is in direct contact to a surface of the negative electrode active layer, and where the zinc mixture is dried on the mold (substrate). The mold (substrate) may comprise a metal substrate, mesh, or foil (such as tin) or an alloyed substrate, mesh, or foil (such as tin-coated copper) [0027] and a mesh would provide a negative electrode current-collector with porous structure.
	The disclosed redesign of zinc architectures (sponges) is purposed to decrease the likelihood of dendrite formation and eventual shorting of the battery [0019].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the anode electrodes of Parker to improve battery life.
	Speed further teaches an anode electrode for a metal-ion battery, and further teaches an electrolyte can be a solution [0349] and can with ionic dissociation groups [0351] and halides [0352] and but not explicit on the metal halide.

	In the same field of endeavor, Wang discloses an electrode for a metal-ion battery and further teaches wherein the electrolyte comprises an ionic liquid and a meta! halide (Main metal halogen comprises AICl.sub.3 and the imidazole salt comprises EMIC (1-ethyl-3-methylimidazolium chloride) [0005]), 
... one or more additive is introduced into the electrolyte to improve the performance of the cathode [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the electrolyte of Wang to increase battery capacity.

	As to claim 2,modified Speed discloses the metal-ion battery as claimed in Claim 1 and further teaches wherein the negative electrode consists of the negative electrode current-collector and the negative electrode active layer. [0342]

	As to claim 3, modified Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the negative electrode current-collector comprises copper or nickel [0335].

	As to claim 5, modified Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the negative electrode current-collector is nickel rnesh [0335].

	As to claim 6, modified Speed discloses a zinc metal sheet, … sintering fuses the zinc particles into a monolithic structure [0028].

	As to claim 7, the rejection of claim 6 is incorporated, modified Speed discloses the electrode of a metal-ion battery [0056], the metal sheet surface has a porous structure [0028], the sheet has a thickness from 1 m to 10,000 µm. (The composite electrode layer suitably has a thickness in the range of from 10 μm to 500 μm )[0331]
	However Speed does not specifically disclose metal sheet has a specific capacity per unit area greater than 0.5 F/cm2.
	Where modified Speed has the claimed material, porosity, and thickness, the areal capacitance, as defined above, would be the same. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 9, modified Speed discloses the metal-ion battery as claimed in Claim 1, wherein the negative electrode current-collector is disposed between the negative electrode active layer and the separator.(see..current collector form of a mesh…slurry is then cast onto the surface of a current collector [0335][0342]) Where the active material being a slurry would conform to the nickel rnesh and settle below the mesh allowing the orientation of the limitation described above.

	As to claim 14, modified Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on the molar ratio or the metal halide to the ionic liquid is from 1. 1 :1 to 2. 1 :1. 
	Wang discloses an electrode for a metal-ion battery and further teaches the main metal halogen comprises AICl.sub.3 and the imidazole salt comprises EMIG, the molar ratio of AICl.sub.3/EMIC is 1.1-2.2. [0005]
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 54 i F.2d 257, 191 USPQ 90 (CCPA i 976) (MPEP 2331.02]).

	As to claim 15, modified Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on wherein the metal halide is aluminum halide, silver halide, copper halide, iron halide, cobalt halide, zinc halide, indium halide, cadmium halide, nickel halide, tin halide, chromium halide, lanthanum halide, yttrium halide, titanium halide, manganese halide, molybdenum halide, or a combination thereof.
	Wang discloses an electrode for a metal-ion battery and further teaches (The main metal halogen comprises AICl.sub.3 [0005]) 
... one or more additive is introduced into the electrolyte to improve the performance of the cathode [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the electrolyte of Wang to increase battery capacity.

	As to claim 18, modified Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the separator is suitable electrode separators include a micro­porous polyethylene [0354].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentab!e over Speed et al. (US2018/0331364A1), in view of Parker et al. (US2018/0130998A1), in further view of Wang et al. (US2018/0366763A1),and in further view of Akutsu et al (JPH08236120 A). 
	As to claim 4, modified Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on the negative electrode current-collector has a porosity from 10% to 99.9%. 
	In the same field of endeavor, Akutsu discloses a metal-ion battery (secondary battery using a porous electrolytic meta! toil [0001] and further teaches with a porosity of 50% of nickel foam, and a by supporting the mixture under the same conditions to prepare a negative electrode [0085].

Claim 10-13 and 16-18 is rejected under 35 U.S.C. 103 as being unpatentab!e over Speed et al. (US2018/0331364A1), in view of Parker et al. (US2018/0130998A1), in further view of Wang et al. (US2018/0366763A1), as applied to claim 1 above, and in further view of Chiang et al. (US2017/0338514A1) hereinafter Chiang 514.
	
	As to claim 10, the rejection of claim 1 is incorporated; Speed discloses a metal­
ion battery but is silent on the positive electrode comprises a positive electrode active layer and a positive electrode current- collecting layer.
	In the same field of endeavor, Chiang 514 discloses a metal-ion battery and further teaches the positive electrode 10 can include a current-collecting layer 11 and an active material 13 disposed on the current-collecting layer 11 [0012].
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 11, the rejection of claim 10 is incorporated; Speed discloses metal-ion battery but is silent on the positive electrode current-collecting layer is a conductive carbon substrate. 
	Chiang 514 discloses a metal-ion battery and further teaches the current­collecting layer 11 can be a conductive carbon substrate, such as carbon cloth, carbon felt, or carbon paper [0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.
	As to claim 12, the rejection of claim 11 is incorporated, Speed discloses metal­ion battery but is silent on the conductive carbon substrate is carbon cloth, carbon felt, or carbon paper. 
	Chiang 514 discloses a metal-ion battery and further teaches the current­collecting layer 11 can be a conductive carbon substrate, such as carbon cloth, carbon felt, or carbon paper [0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 13, the rejection of claim 10 is incorporated; Speed discloses metal­ion battery but is silent on the positive electrode active layer comprises a positive electrode active material and the positive electrode active material is a layered active layer, and the layered active layer comprises graphite, carbon nanotube, graphene, or a combination thereof.
	Chiang 514 disclose a metal-ion battery and further teaches The active material 13 can include a layered active layer or an agglomeration of the layered active layer. According to embodiments of the disclosure, the active material 13 can be an intercalated carbon material, such as graphite (including natural graphite, artificial graphite, mesophase carbon microbeads, pyrolytic graphite, foaming graphite, flake graphite, or expanded graphite), graphene, carbon nanotube or a combination thereof [0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 16, the rejection of claim 1 is incorporated; Speed discloses metal­ion battery but is silent on the ionic liquid comprises alkylimidazolium salt. 
	Chiang 514 discloses a metal-ion battery and further teaches the ionic liquid can include alkylimidazolium salt [0015]. 
This composition facilities reversible electrodeposition of the metal [0015].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the ionic liquid of Chiang 514 to enhance the reversibility of the battery.

	As to claim 17, the rejection of claim 1 is incorporated; Speed discloses metal­ion battery but is silent on the electrolyte further comprises urea. 
	Chiang 514 discloses a metal-ion battery and further teaches the ionic liquid can include urea [0015]. 
	This composition facilities reversible electrodeposition of the metal [0015]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the ionic liquid of Chiang 514 to enhance the reversibility of the battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Zhamu et al. (US2016/0301096A1) An anode containing zinc metal or zinc alloy.

	Ishikawa et al. (US2017/0237127A1) A film in contact with the current collector.

	Fukunaga et al. (US20160111752A1) Ionic liquids with Anode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728




/Maria Laios/Primary Examiner, Art Unit 1727